PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/435,886
Filing Date: 17 Feb 2017
Appellant(s): Kumar et al.



__________________
Sean C. Crandall
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 3rd, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 18th, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Burnstein et al. (US Publication No. 2017/0255559 – “Burnstein”) in view of Edirisooriya et al. (US Publication No. 2017/0040051 – “Edirisooriya”) in further view of Frank et al. (US publication No. 2015/0039712 – “Frank”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Burnstein et al. (US Publication No. 2017/0255559 – “Burnstein”) in view of Edirisooriya et al. (US Publication No. 2017/0040051 – “Edirisooriya”) in further view of Frank et al. (US publication No. 2015/0039712 – “Frank”) and further in view of Liu et al. (US Publication No. 2016/0127494 — “Liu”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Publication No. 2018/0173466 -- "Yang") in view of Burnstein in further view of Lee et al. (US Publication No. 2010/0023682 -- "Lee") in further view of Frank.

(2) Response to Argument

Applicant argues:
	“The combination for claim 1 fails because there is no motivation to combine DRAM methods with PFM. The Examiner's rejection of claim 1 fails on the purported combination because there is no reason to combine the references. The Examiner purports that Burstein teaches "A computing apparatus, comprising: a host fabric interface (HFI) for communicatively coupling to a fabric controller of a fabric; [and] a memory controller comprising logic to: directly access a persistent fast memory of a remote computing device via the fabric." The Examiner purports that Frank teaches "receive an ACK from the fabric controller for the access." For purposes of this Brief only, and for expediency and brevity of the argument, the Appellant will not argue the Examiner's reading of these limitations on Burstein and Frank. However, as shown below, there is no combination to combine Frank with Burstein, because Frank merely teaches an ACK divorced from the context of the claim. The Examiner admits that Burstein and Frank do not teach "an asynchronous data refresh (ADR) comprising an auxiliary power and an ADR buffer; detect a primary power failure event with a pending write operation; flush the data from the ADR buffer to the fabric controller; receive an ACK from the fabric controller for the access; and treat the data as successfully written." The Examiner purports to find these missing elements in Edirisooriya. But Edirisooriya does not teach the claimed elements because Edirisooriya’s “write operation" and "fabric controller" are different from the claimed elements. In particular, the write operation of the claim is directed to a “persistent fast memory of a remote computing device," and therefore the “fabric controller" cannot be the local I/0 controller of Edirisooriya.”


	The Examiner respectfully disagrees. The applicant’s arguments here focus on the combination of the Burnstein reference with the Frank reference, as well as the combination/addition of the Edirisooriya reference. The applicant argues that the elements and components in the Edirisooriya reference are different from the claimed elements/components. First, the examiner notes that Edirisooriya describes different embodiments of an I/O controller, including both a version that is external to the memory system, as well as one that is internal. The examiner argues that either of these controllers can sufficiently teach the fabric controller limitation, but even accepting the applicant’s arguments, Edirisooriya would still disclose the claimed limitation of a fabric controller by describing an external I/O controller, as the applicant argues (Edirisooriya paragraph [0018], In the depicted embodiment, system 200 includes CPU 104 which is coupled to system memory 106, I/O devices 108, external I/O controller 110, and complex programmable logic device (CPLD) 114. Additional I/O devices 112 may be coupled to CPU 104 through external I/O controller 110. System 200 also includes a battery backup unit (BBU) 116 that may provide backup power to system memory 106 in response to a command received from CPLD 114). Edirisooriya also notes that this is a common practice in the technological field, and provides descriptions on how the I/O controller can be considered an external controller or an internal A computer system may include one or more central processing units (CPUs). A CPU may include an integrated memory controller and/or an integrated input/output (I/O) controller. Such an integrated implementation may sometimes be referred to as a System On a Chip (SOC). A CPU may also be coupled to an external I/O controller (i.e., an I/O controller that is not on the same die or package as the CPU) via a bus or other interconnect. A system memory coupled to the CPU may store data utilized by a CPU and/or I/O devices of the computer system. As one example, data stored in the system memory may be consumed by a CPU and/or an I/O device).

Applicant further argues:
	“Furthermore, a person having ordinary skill in the art (PHOSITA) would not be motivated to look to Edirisooriya to fill in any alleged gap in the combination of Burstein and Frank. The Examiner alleges that the ADR buffer with a backup power source "allows for the data to be more secure."*’ The Examiner elaborates that some applications require the contents of system memory to be preserved during power loss, and that this may be accomplished by coupling the system memory to a backup power source.** But the present system already preserves the system memory during power loss, by using a "persistent fast memory." Edirisooriya is concerned only with preserving volatile memory.”

	The examiner respectfully disagrees. The examiner asserts that the applicant is reading the entire inventive concept and independent claim into the teachings of 


Applicant further argues:
“In contrast, the present claims are drawn to a system that already preserves memory during power loss. The motivating concern is ensuring that, when power is lost unexpectedly, the data has reached the PFM and is not still stuck in a volatile memory buffer. And while Frank teaches an ACK, Frank does not teach that an ACK can be used to determine that a write to a remote PFM in the event of a power failure has successfully completed. To this end, the data are transferred to a fabric controller, and the write (to non-volatile PFM) is deemed successful when the fabric controller issues an ACK.”

	The examiner respectfully disagrees. The applicant argues that while the Frank reference teaches an Acknowledgement (ACK) being sent, Frank does not teach an ACK used to determine that a write to a remote Persistent Fast Memory (PFM) in the event of a power failure has been successfully completed. However, as argued before, the applicant appears to be reading the entire independent claim into the limitation towards which the Frank reference is applied. The Frank reference was added to the 35 U.S.C. 103 Rejection to teach the limitation regarding the receiving of an ACK from the fabric controller for the access. Considering that this is the extent of the mapping of the Frank reference, and that the applicant agrees that Frank teaches this particular limitation, the examiner does not find the rest of the arguments persuasive.


Applicant further argues:
	“The combination for claim 11 suffers from the same faults as for claim 1. 
The Examiner's reasoning for claim 11 is similar to that for claim 1, and suffers from the same flaw regarding Edirisooriya.
The Examiner admits that the Burstein/Edirisooriya/Frank combination does not teach "receive data from the fabric controller into the ADR buffer; and flush the ADR buffer to the persistent fast memory." The Examiner purports to cure this defect with Liu. For purposes of this Brief only, the Appellant does not direct any arguments to the use of Liu in this context, but maintains that the use of Edirisooriya and Frank in this claim is fatally flawed.
d. The combination for claim 20 suffers from the same faults as for claim 1.
The Examiner's reasoning as to claim 20 is similar to the reasoning for claim 1. The Examiner adds Yang to support "a network switch, comprising: a switching fabric to provide remote direct memory access (RDMA) from a first system to a second system, .. receive RDMA write data from the first system; ... flush the RDMA write data to the second system.” The Examiner relies upon Lee to teach "an asynchronous data refresh (ADR) comprising an ADR buffer and an auxiliary power ... and logic to: detect a primary power failure.”

	The examiner respectfully disagrees. As the applicant states, the remaining arguments are targeted towards the other independent claims, claims 11 and 20, and are the same arguments that are used for independent claim 1. The examiner does not find these arguments persuasive for the same rationale and arguments provided above.

For the above reasons, it is believed that the rejections should be sustained.

/J.C.K./Examiner, Art Unit 2136                                                                                                                                                                                                        

Conferees:
/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.